The defendants met their prima facie burden of establishing that the plaintiff Nancy Hall (hereinafter the injured plaintiff) did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). The plaintiffs alleged, inter alia, that as a result of the subject accident, the injured plaintiffs left shoulder sustained certain injuries. The defendants submitted competent medical evidence establishing, prima facie, that those alleged injuries did not constitute a serious injury within the meaning of Insurance Law § 5102 (d) (see Staff v Yshua, 59 AD3d 614 [2009]), and, in any event, were not caused by the subject accident (see Jilani v Palmer, 83 AD3d 786, 787 [2011]).
In opposition, the plaintiffs failed to provide a reasonable explanation for a cessation of the injured plaintiffs medical treatment (see Pommells v Perez, 4 NY3d 566, 574 [2005]; Pou v E&S Wholesale Meats, Inc., 68 AD3d 446, 447 [2009]), and failed to raise a triable issue of fact. Accordingly, the Supreme Court should have granted the defendants’ motion for summary judgment dismissing the complaint. Skelos, J.E, Dickerson, Hall, Roman and Cohen, JJ., concur.